        Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 1 of 13


 1   LEGAL SERVICES OF NORTHERN CALIFORNIA
     Karen Kontz, State Bar No. 300918
 2   Laurance H Lee, State Bar No. 301482
     Sarah Ropelato, State Bar No. 254848
 3   Sarah J. Steinheimer, State Bar No. 267552
     515 12th Street
 4   Sacramento, CA 95814
     Telephone: (916) 551-2150
 5   Facsimile: (916) 551-2196
     E-mail: llee@lsnc.net
 6

 7   Attorneys for Plaintiffs Betty Rios,
     Lucille Mendez, Palmer Overstreet,
 8   Sacramento Homeless Organizing Committee

 9

10                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF CALIFORNIA
11

12                                  SACRAMENTO DIVISION

13   BETTY RIOS, LUCILLE MENDEZ,                     )   CASE NO.: 2:19-CV-00922-KJM-DB
     PALMER OVERSTREET, SACRAMENTO                   )
14   HOMELESS ORGANIZING COMMITTEE,                  )   PLAINTIFFS’ OPPOSITION TO
                                                     )   DEFENDANTS’ SACRAMENTO
15                 Plaintiffs,                       )   HOUSING AND REDEVELOPMENT
                                                     )   AGENCY AND LA SHELLE DOZIER’S
16          v.                                       )   MOTION TO DISMISS
                                                     )
17   COUNTY OF SACRAMENTO; COUNTY                    )
     OF SACRAMENTO, as Successor Agency for          )
18   the Redevelopment Agency of the County of       )
     Sacramento; SACRAMENTO COUNTY                   )
19   SHERIFF’S DEPARTMENT;                           )
     SACRAMENTO HOUSING AND                          )
20   REDEVELOPMENT AGENCY; LA SHELLE                 )
     DOZIER, in her official capacity as Executive   )
21   Director of the SACRAMENTO HOUSING              )
     AND REDEVELOPMENT AGENCY;                       )
22   DEPUTY LE, individually and in his official     )
     capacity as Deputy Sheriff for the COUNTY       )
23   OF SACRAMENTO,                                  )
                                                     )
24                 Defendant.                        )
                                                     )
25                                                   )

26
27

28

                      PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                             CASE NO.: 2:19-CV-00922-KJM-DB
            Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 2 of 13


 1                                                      TABLE OF CONTENTS

 2                                                                                                                                            Page

 3   I.       INTRODUCTION .............................................................................................................. 4
 4   II.      FACTS ................................................................................................................................ 4
 5   III.     THE COURT SHOULD DENY DEFENDANT’S MOTION ........................................... 6
 6            A.         Defendant’s Motion to Dismiss for Lack of Standing Should Be Denied. ............. 6
 7                       i.         Plaintiffs have standing for retrospective relief .......................................... 6
 8                       ii.        Plaintiffs have standing for prospective relief ............................................ 7
 9            B.         Defendant’s Motion To Dismiss For Failure To State A Claim Is Without
                         Merit And Should Be Denied.................................................................................. 8
10
                         i.         Plaintiffs’ have alleged facts to support municipal
11                                  liability under Monell as to SHRA’s alleged
                                    violations of the Fourth and Fourteenth
12                                  Amendments. .............................................................................................. 8
13                       ii.        Plaintiffs have sufficiently alleged section 1983
                                    claims against SHRA. ................................................................................. 9
14
              C.         Plaintiff’s State Facts To Support A Plausible Eighth Amendment Claim. ......... 10
15
     IV.      CONCLUSION ................................................................................................................. 12
16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -2-
                               PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                      CASE NO.: 2:19-CV-00922-KJM-DB
          Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 3 of 13


 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                    Page(s)
 3   Federal Cases
 4   Ashcroft v. Iqbal,
       129 S.Ct. 1937 (2009) ................................................................................................................. 8
 5
     Bates v. United Parcel Serv., Inc.,
 6     511 F.3d 974 (9th Cir. 2007)....................................................................................................... 7
 7   City of Los Angeles v. Lyons,
       461 U.S. 95 (1983) ...................................................................................................................... 7
 8
     Gaut v. Sunn,
 9     810 F.2d 923 (9th Cir. 1997)..................................................................................................... 11
10   Lujan v. Defenders of Wildlife,
       504 U.S. 555 (1992) .................................................................................................................... 6
11
     Martin v. Boise,
12    920 F.3d 584 (9th Cir. 2019)............................................................................................... 11, 12
13   McMillian v. Monroe Cty., Ala.,
      520 U.S. 781 (1997) .................................................................................................................... 9
14
     Monell v. Dep’t of Soc. Servs.,
15    436 U.S. 658 (1978) ................................................................................................................ 8, 9
16   OSU Student All. v. Ray,
       699 F.3d 1053 (9th Cir. 2012)..................................................................................................... 9
17
     Parker v. Asher,
18     701 F. Supp. 192 (D. Nev. 1988) .............................................................................................. 11
19   Starr v. Baca,
       652 F.3d 1202 (9th Cir. 2011)................................................................................................... 10
20
     Tsao v. Desert Palace, Inc.,
21     698 F.3d 1128 (9th Cir. 2012)................................................................................................. 8, 9
22   Weiner v. San Diego Cty.,
      210 F.3d 1025 (9th Cir. 2000)..................................................................................................... 9
23

24

25

26
27

28
                                                      -3-
                                PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                       CASE NO.: 2:19-CV-00922-KJM-DB
           Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 4 of 13


 1   I.      INTRODUCTION
 2           Plaintiffs’ First Amended Complaint (FAC) pleads facts to sufficiently allege Fourth,

 3   Fourteenth and Eighth Amendment violations as well as state law violations of Plaintiffs’ civil

 4   rights. Defendant’s motion is based on the premise that the property owned by SHRA, 5716

 5   Stockton Boulevard, is privately owned land akin to someone’s private home, and that Plaintiffs

 6   were trespassing in violation of state law. Defendant SHRA erroneously takes the position that it

 7   was just like any property owner trying to enforce its rights. They fail to acknowledge their role

 8   in the community as a public housing agency who owns a multitude of public land, including

 9   other vacant lots throughout the county.

10           Defendant SHRA now asks the Court to make a factual finding that they did not play any

11   role in the unconstitutional actions to remove homeless individuals from the Stockton

12   Encampment, but that any alleged violations were a result of actions by SHRA’s co-defendants.

13   This is improper at the motion to dismiss stage. SHRA’s motion ignores pertinent facts and

14   allegations in Plaintiffs’ FAC, including that each individual Plaintiff had lived on the property

15   for more than one year, that the property was a vacant lot that SHRA demolished more than ten

16   years ago, and that SHRA never implemented any plans to redevelop. SHRA further ignores that

17   the property was fenced many years after a community of people experiencing homelessness

18   developed there, that the property was not gated and locked until the day of the raid, and that the

19   Defendants provided facilities including dumpsters, trash services, and portable restrooms. For

20   this and the reasons outlined below, Defendant’s Motion must fail.

21   II.     FACTS
22           On any given night, at least 5,570 people are homeless in Sacramento County. (FAC ¶ 1.)

23   Over seventy percent of individuals experiencing homelessness in the county are unsheltered.

24   (Id.) These people must compete against each other for one of only 762 shelter beds in the

25   county. (Id.) Defendant County of Sacramento declared a Shelter Crisis on October 16, 2018 in

26   an effort to obtain additional funding to address the drastic need for shelter beds. (Id.)

27           Despite this, on April 28, 2019, Defendants served a 72 Hour Notice to Vacate that

28   informed residents who lived on two adjacent parcels of land located on Stockton Boulevard

                                               -4-
                         PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                CASE NO.: 2:19-CV-00922-KJM-DB
         Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 5 of 13


 1   (Stockton Encampment) that they have to leave or face criminal prosecution. Specifically, the

 2   notice stated that a “site clean-up would occur on May 1, 2019” and that “Every person who

 3   camps/ lodges or stores property on public lands without permission of the owner is committing

 4   a misdemeanor violation.” (FAC ¶¶ 3, 13.) The Notice failed to provide information on how to

 5   retrieve property and did not notify residents that their personal items would be summarily

 6   destroyed. (FAC ¶¶ 13-15.)

 7          The Stockton Encampment comprises two publicly owned parcels, 5700 and 5716

 8   Stockton Boulevard, owned by the County and SHRA, respectively. (FAC ¶¶ 4, 10-12.) The lot

 9   has been vacant for almost a decade. (Id.) At the time of the Notice, a community of around 100

10   people unable to access shelter were residing there; the lot had dumpster and trash services along

11   with portable restrooms provided by the Defendants. (FAC ¶¶ 4, 88.) Around January 2019,

12   SHRA began installing a wrought-iron fence around the property. (FAC ¶ 12.) The property

13   remained accessible and was not gated or locked until the day of the raid. (Id.)

14          Three days after issuing the Notice, Defendants deployed a fleet of Sheriff’s Deputies,

15   some of whom were outfitted with batons and riot gear, and at least 15 Sheriff vehicles, to

16   remove Plaintiffs from the Stockton Encampment. (FAC ¶ 5.) Defendants also deployed a

17   helicopter overhead blaring orders to the residents to disperse or face arrest. (Id. at ¶¶ 5, 16, 17,

18   68.) During this raid, Defendant County of Sacramento, joined and assisted by SHRA, destroyed

19   the personal property of approximately 100 residents. (Id. at ¶ 5.) As a result, the residents were

20   forced to frantically take the items they could carry, leave critical items behind, and flee to the

21   surrounding sidewalk and nearby streets. (Id.)

22          Plaintiff Sacramento Homeless Organizing Committee (SHOC) is a nonprofit community

23   organization who amplifies the voices of homeless people in Sacramento and were present

24   before, during, and after the raid to provide support and assist residents of the Encampment.

25   (FAC ¶¶ 55-65.)

26          Plaintiffs Betty Rios, Palmer Overstreet and Lucille Mendez are individuals experiencing

27   homelessness in Sacramento County. (FAC ¶¶ 22-54.) Prior to the raid, Plaintiffs each attempted

28   to contact shelters and service providers, but the shelters were full or unable to accommodate

                                               -5-
                         PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                CASE NO.: 2:19-CV-00922-KJM-DB
            Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 6 of 13


 1   them. (Id. at ¶¶ 25, 34, 48.) On May 1, 2019, Defendants issued Ms. Rios and Mr. Overstreet

 2   notices threatening prosecution for trespass on private property and forcing them off the

 3   Stockton Encampment. (Id. at ¶¶ 28, 50.) Defendants then illegally destroyed Plaintiffs’ personal

 4   property that was left behind. (Id. at ¶¶ 28, 38, 49.) With nowhere to go, Ms. Mendez and Mr.

 5   Overstreet slept outside the gates of the Stockton Encampment until around May 9, when

 6   Sheriff’s deputies forced them to leave. (Id. at ¶¶ 40, 51.) Ms. Mendez lost additional belongings.

 7   (Id.) She moved around the corner and on May 16, 2019, Defendants issued another Notice of

 8   Trespass and took her to jail for trespass. (Id. at ¶ 41.) Defendants submitted government tort

 9   claims on July 1, 2019, which were all summarily denied. (Id. at ¶¶ 30-31, 42-43, 52-53.)

10   III.     THE COURT SHOULD DENY DEFENDANT’S MOTION
11            A.     Defendant’s Motion to Dismiss for Lack of Standing Should Be Denied.
12            To establish Article III standing, a plaintiff has to meet three requirements: (1) “injury in

13   fact” which is an invasion of a legally protected interest which is (a) concrete and particularized;

14   and (b) ‘actual or imminent, not ‘conjectural’ or ‘hypothetical’; (2) a causal connection between

15   the injury and the conduct complained of; and (3) a ‘likelihood’ that the injury will be redressed

16   by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (internal

17   citations omitted).

18                   i.      Plaintiffs have standing for retrospective relief.

19            Plaintiffs meet the standing requirements for retrospective relief because they suffered an

20   injury in fact: SHRA threatened them with arrest if they did not vacate 5716 Stockton Boulevard,

21   and that these threats led to them dispersing from the Encampment quickly, without being able to

22   carry many of their personal belongings with them. (FAC ¶¶ 16-21.) Plaintiffs’ FAC also alleges

23   that SHRA coordinated and directed the raid that resulted in violations of Plaintiffs’

24   constitutional rights. (Id. at ¶ 69.) SHRA staff members were on site for the duration of the raid

25   and summary destruction of Plaintiffs’ property and did nothing to stop or change the tactics

26   used by the County and Sheriffs, but instead actively participated in removing people from the

27   Encampment. (Id. at ¶ 69.) Defendant SHRA attempts to absolve itself of liability from any

28   alleged wrongdoing that occurred on May 1, 2019 and shift the blame to its codefendants – the

                                                 -6-
                           PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                  CASE NO.: 2:19-CV-00922-KJM-DB
         Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 7 of 13


 1   County and Sacramento Sheriff’s Department. In this vein, SHRA argues that its codefendants,

 2   not SHRA, issued the 72 hour Notice to Vacate Campsite. However, SHRA’s Motion itself

 3   concedes that it requested the assistance of the County and Sheriffs to evict the residents of the

 4   Stockton Encampment. (Def. SHRA’s Mot. to Dismiss, 7.) SHRA cannot initiate an action to

 5   evict almost 100 people with nowhere else to go, and then skirt liability for the constitutional

 6   violations that ensue.

 7           Additionally, Defendant’s Motion misstates Plaintiff’s allegations, referencing only that

 8   they have alleged an informed belief that Defendants acted in unison to carry out the

 9   unconstitutional actions. (FAC ¶ 72, Def. SHRA’s Mot. to Dismiss, 11.) Defendants state that

10   this is a legal conclusion, but they ignore the factual allegations in support. Namely, that SHRA

11   is responsible for one parcel within the Stockton Encampment, that SHRA staff were on site

12   issuing Notices of Trespass the day of the raid, and that the raid could not have taken place

13   without approval from an individual at SHRA with final decision-making authority. (FAC ¶ 69.)

14   SHRA’s motion does not deny these factual allegations, but rather asks the Court to make the

15   leap—without any fact gathering—that SHRA was merely an innocent bystander before, during

16   and after the raid.

17                   ii.      Plaintiffs have standing for prospective relief.

18           Plaintiffs meet the standing requirements for prospective relief. They have suffered a

19   “concrete and particularized” harm and there is a “sufficient likelihood that [they] will again be

20   wronged in a similar way.” Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007)

21   (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983).)

22           Nothing has changed since the Stockton Encampment raid: Plaintiffs remain homeless

23   and at risk every night they try to find a safe place to sleep outside. SHRA is intimately involved

24   in homelessness planning in the City and County of Sacramento and is responsible for vacant

25   lots and land throughout the County, both as the County’s public housing authority and successor

26   agency.1 Defendant’s Motion requires an assumption that SHRA is a completely independent

27

28
     1
      See generally shra.org; https://www.shra.org/wp-content/uploads/2019/06/SHRA-Organization-
     Functions-Chart_June-2019.pdf
                                                   -7-
                        PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                   CASE NO.: 2:19-CV-00922-KJM-DB
         Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 8 of 13


 1   organization from the County, which is false and misleading. SHRA is a joint powers agency

 2   under the direction of the City of Sacramento, the Housing Authorities of the City and County of

 3   Sacramento, and the County of Sacramento. (FAC ¶ 69.) Its governing board is composed of the

 4   County Board of Supervisors members. Sacramento County does not have the shelter space and

 5   has declared a shelter emergency; people are sleeping outside as a last resort, and there is a

 6   sufficient likelihood that Plaintiffs will be subject to this type of unconstitutional enforcement

 7   action again. (Id. at ¶ 1, 32, 44, 54.)

 8           B.      Defendant’s Motion To Dismiss For Failure To State A Claim Is Without

 9                   Merit And Should Be Denied.

10           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

11   accepted as true, ‘to state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 129

12   S.Ct. 1937, 1949 (2009). Facial plausibility is found when a plaintiff pleads factual content that

13   allows the court to draw the reasonable inference that defendant is liable for the misconduct

14   alleged. Id at 1949. The Court should assume that factual allegations are true, and then determine

15   whether they state a plausible claim for relief. Id. at 1949-1950.

16                   i.      Plaintiffs’ have alleged facts to support municipal liability under Monell
                             as to SHRA’s alleged violations of the Fourth and Fourteenth
17                           Amendments.

18           In Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978), the Supreme Court held that local

19   governments and local government officials sued in their official capacity are “persons” for

20   purposes of section 1983 and may be held liable for constitutional violations arising from a

21   government policy or custom. “To create liability under § 1983, the constitutional violation must

22   be caused by a policy, practice, or custom of the entity, or be the result of an order by a policy-

23   making officer.” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (internal

24   quotations and citations omitted); Monell, 436 U.S. at 690–91 (local governments “can be sued

25   directly under § 1983 for monetary, declaratory, or injunctive relief where, as here, the action

26   that is alleged to be unconstitutional implements or executes a policy statement, ordinance,

27   regulation, or decision officially adopted and promulgated by that body’s officers . . . Moreover,

28   . . . local governments . . . may be sued for constitutional deprivations visited pursuant to

                                                -8-
                          PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                 CASE NO.: 2:19-CV-00922-KJM-DB
         Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 9 of 13


 1   governmental ‘custom’ even though such a custom has not received formal approval through the

 2   body’s official decision-making channels.”).

 3          Thus, to state a claim against Defendants under Monell and Tsao, Plaintiffs must show

 4   that (1) Defendants acted under color of state law, and (2) that the alleged constitutional violation

 5   was caused by a policy or custom. Tsao, 698 F.3d at 1139. Additionally, “[t]o hold a local

 6   government liable for an official’s conduct, a plaintiff must first establish that the official (1) had

 7   final policymaking authority ‘concerning the action alleged to have caused the particular

 8   constitutional or statutory violation at issue,’ and (2) was the policymaker for the local governing

 9   body for the purposes of the particular act.” Weiner v. San Diego Cty., 210 F.3d 1025, 1028 (9th

10   Cir. 2000) (quoting McMillian v. Monroe Cty., Ala., 520 U.S. 781, 785 (1997).) “When a

11   supervisory official advances or manages a policy that instructs its adherents to violate

12   constitutional rights, then the official specifically intends for such violations to occur.” OSU

13   Student All. v. Ray, 699 F.3d 1053, 1076 (9th Cir. 2012).

14          Contrary to the Defendant SHRA’s assertion, Plaintiffs have provided ample factual

15   allegations to support municipal liability for all codefendants including SHRA and to survive a

16   motion to dismiss. Plaintiff’s FAC alleges that SHRA directed the raid and that SHRA staff

17   members were on-site issuing Notices of Trespass, and that SHRA worked in conjunction with

18   the County and Sheriffs to threaten to arrest Plaintiffs and similarly situated homeless

19   individuals. (FAC ¶ 69, 72.) Defendant’s own Motion concedes that SHRA “requested the

20   assistance of local authorities.” (Def. SHRA’s Mot. to Dismiss, p 7.) It is quite a stretch to then

21   argue that there was no causal link between SHRA’s initiation of the raid, and the

22   implementation of the day itself—which they were present for. Plaintiffs’ FAC demonstrates that

23   SHRA—a public agency—was involved in the planning and final decision-making of the well-

24   coordinated raid involving multiple county agencies and the Sheriffs. (FAC ¶¶ 16-21, 68, 72.)

25   Thus, Plaintiffs have pleaded facts to support municipal liability for SHRA.

26                  ii.     Plaintiffs have sufficiently alleged section 1983 claims against SHRA.

27          Again, Plaintiffs’ factual allegations against SHRA are sufficient to state section 1983

28   claims alleging an unreasonable seizure and a denial of due process. Defendant’s statement that a

                                                -9-
                          PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                 CASE NO.: 2:19-CV-00922-KJM-DB
        Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 10 of 13


 1   lack of allegations that SHRA “ratified such actions or was otherwise aware they would occur” is

 2   a red herring. (Def. SHRA’s Mot. to Dismiss, 14-15.) Defendant SHRA relies on Starr v. Baca,

 3   652 F.3d 1202, 1212-16 (9th Cir. 2011) to argue that Plaintiffs have not pleaded facts to support

 4   supervisory liability by deliberate indifference, but fails to account for Plaintiffs’ allegations that

 5   SHRA initiated and caused the raid, and participated in the removal of Plaintiffs. (FAC ¶ 69.)

 6   After fact gathering, it is possible that Plaintiffs will find that SHRA did not know that a fleet of

 7   Sheriffs would be wearing riot gear and holding batons, that a helicopter would be circling

 8   blaring threats of arrest or use of force, that Sacramento Public Works would be there to trash

 9   everyone’s belongings, or that the pre-seizure notice they requested the County issue would not

10   provide due process. However, to ask the Court to dismiss Plaintiffs’ claims against SHRA,

11   when Plaintiffs’ FAC pleads sufficient facts to support liability, would require the Court make an

12   extreme leap and fill in additional facts before the parties have the opportunity to gather facts to

13   prove the truth of their allegations. Thus, this argument is improper at the Motion to Dismiss

14   stage and must be denied.

15           C.      Plaintiff’s State Facts To Support A Plausible Eighth Amendment Claim.
16           Plaintiffs’ FAC states enough facts to support an Eighth Amendment claim against

17   SHRA. SHRA’s Motion attempts to absolve itself from the alleged constitutional violations by

18   incorrectly equating itself to a private property owner. This is not the case. SHRA is a public,

19   joint-powers agency created by the City and County of Sacramento. (FAC ¶ 69.) SHRA was

20   designated with responsibility for one parcel within the Stockton Encampment (5716 Stockton

21   Boulevard) by the City of Sacramento as the Successor Agency to the Redevelopment Agency of

22   the City. (Id.) The Stockton Encampment, which encompassed two publicly owned parcels, was

23   a large, vacant lot where individuals experiencing homelessness had found safety, community,

24   and some privacy, set back off of Stockton Boulevard for several years. (Id. at ¶¶ 10-12.) SHRA

25   makes much of the fact that the Encampment was fenced on the day of the raid but ignores that a

26   fence was built years after Plaintiffs and other people already resided in the Encampment. (Id. at

27   ¶ 12.) SHRA also ignores the allegations in the FAC that Defendants themselves had provided

28   facilities and services for the residents there, including Plaintiffs. (Id. at ¶¶ 4, 88.)

                                               -10-
                          PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                 CASE NO.: 2:19-CV-00922-KJM-DB
        Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 11 of 13


 1          Martin v. City of Boise held that a jurisdiction cannot “criminalize indigent, homeless

 2   people for sleeping outdoors, on public property, on the false premise that they had a choice in

 3   the matter.” Martin v. Boise, 920 F.3d 584 (9th Cir. 2019). Defendant SHRA is correct that this

 4   holding is narrow. However, to apply Martin in this scenario, the Court need not extend its

 5   holding “beyond recognition,” as Defendant’s Motion contends, but must consider the facts in

 6   light of the circumstances in the County. Plaintiffs are people experiencing homelessness with no

 7   alternatives other than to camp, sleep, and store their belongings outside. (FAC ¶¶ 4, 10-12, 86-

 8   90.) Plaintiffs chose a large, public lot that was removed from the street in order to find safety

 9   and community. (Id.) Plaintiffs are not looking for a declaration that they can sleep or lie in the

10   County anywhere, at any time, without restriction. Plaintiffs’ Eighth Amendment allegation rests

11   on whether the Court finds the publicly owned, vacant and open lot is more like the public streets

12   in Lavan and Martin, and different from something like a public park where time, place and

13   manner restrictions may be reasonable. This issue is the crux of this case, and one the Court must

14   take great care to consider after a complete review of the evidence and facts. To this end,

15   Plaintiffs have raised enough facts to survive a motion to dismiss.

16          Further, in Martin, the Ninth Circuit held an alleged credible threat of prosecution was

17   sufficient and expressly stated that “a plaintiff need not, however, await an arrest or prosecution

18   to have standing to challenge the constitutionality of a criminal statute.” Martin, 920 F.3d at 609.

19   Importantly, Martin likewise noted that the credibility of the threat of prosecution was a question

20   of fact not subject to motion for summary judgment, let alone, as here, on a motion to dismiss.

21   See Id. at 610. Defendant cites to Gaut v. Sunn, 810 F.2d 923 (9th Cir. 1997) for the proposition

22   that a mere threat of arrest is not sufficient to state a claim. (Def. SHRA’s Mot. to Dismiss, p.

23   16.) In Gaut, the court held that a mere naked threat by a prison guard to beat him if he used

24   legal redress to report other beatings was not sufficient to state a claim under the Eighth

25   Amendment. Gaut, 810 F.2d at 925. However, at least one later case distinguished Gaut where

26   the threat was imminent and the other party was presently able to effectuate the threat. See

27   Parker v. Asher, 701 F. Supp. 192, 195 (D. Nev. 1988). Here, the threat of arrest was imminent

28   as there was a myriad of law enforcement at the raid actively threatening arrest and presently

                                              -11-
                         PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                CASE NO.: 2:19-CV-00922-KJM-DB
        Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 12 of 13


 1   able to effectuate the threat. (FAC ¶¶ 5, 13, 16-17, 29, 50-51.) Further, whereas Gaut is in the

 2   context of a prison with all the special disciplinary considerations that accompany that setting,

 3   Martin is directly comparable to the present matter wherein citizens experiencing homelessness

 4   were threatened with arrest for sleeping/resting on vacant public land with no other alternative

 5   and no shelter beds available.

 6          Finally, the Martin court considered criminalization in the context of a city ordinance

 7   prohibiting disorderly conduct, which imposed criminal sanctions and was not unlike trespass in

 8   this context. Martin, 920 F.3d at 604. The court found that the City of Boise’s use of the

 9   ordinance to arrest and threaten to arrest individuals experiencing homelessness was

10   unconstitutional as applied, because it was used in a way to criminalize involuntary and innocent

11   behavior that was a consequence of one’s status as a homeless person. Id. Defendants here rely

12   heavily on the assertion that Plaintiffs were in violation of a state law prohibiting trespass, but

13   whether they were trespassing is neither a foregone conclusion nor dispositive of whether

14   Defendants violated their constitutional right to be free from cruel and unusual punishment.

15   Therefore, Plaintiffs have raised sufficient facts to state a claim for cruel and unusual

16   punishment.

17          Finally, after review of Defendant SHRA’s Motion, Plaintiffs agree that Defendant La

18   Shelle Dozier, sued only in her official capacity, is a redundant defendant and will dismiss her

19   from the lawsuit.

20   IV.    CONCLUSION
21          Because Plaintiffs have raised sufficient facts to support constitutional violations as to

22   SHRA, they respectfully request that the Court deny Defendant’s Motion to Dismiss. Further, in

23   the event the Court finds it necessary or proper, Plaintiffs request leave to amend. Plaintiffs

24   remain homeless in Sacramento County amidst a shelter emergency and live outdoors as a

25   necessity. Every night, as they look for a safe place to sleep, they fear continued criminalization

26   and deprivation of their personal, life-sustaining property that helps them survive outdoors. They

27   have raised facts to sufficiently state a claim against all Defendants, including SHRA. As such,

28

                                              -12-
                         PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                                CASE NO.: 2:19-CV-00922-KJM-DB
        Case 2:19-cv-00922-KJM-DB Document 18 Filed 12/06/19 Page 13 of 13


 1   dismissal of their claims at this stage would be improper, and Defendant’s Motion to Dismiss

 2   must be denied.

 3   DATED: December 6, 2019                  Respectfully Submitted,

 4                                            LEGAL SERVICES OF NORTHERN CALIFORNIA

 5

 6                                            By: /s/ Karen Kontz
                                                Laurance Lee
 7                                              Sarah Ropelato
                                                Sarah Steinheimer
 8
                                                Attorneys for Plaintiffs BETTY RIOS, LUCILLE
 9                                              MENDEZ, PALMER OVERSTREET, and
                                                SACRAMENTO HOMELESS ORGANIZING
10                                              COMMITTEE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                            -13-
                       PLAINTIFFS’ OPPOSITION TO MOTION TO DISMISS
                              CASE NO.: 2:19-CV-00922-KJM-DB
